Exhibit 10.1

[*] Designates portions of this document that have been omitted pursuant to a
request for confidential treatment filed separately with the Commission.

MASTER SOLAR MODULE SALES AGREEMENT

THIS MASTER SOLAR MODULE SALES AGREEMENT (this “Agreement”) is entered into as
of November 9, 2011 by and between KDC Solar Credit LS LLC, a New Jersey limited
liability company (“Buyer”), and Solar Power, Inc., a California corporation
(“Seller”). Buyer and Seller are referred to herein individually as a “Party”
and collectively as the “Parties”.

RECITALS

A. Buyer through its Affiliates is developing multiple photovoltaic solar
electric energy generation projects in New Jersey (the “Projects”).

B. Seller sells photovoltaic solar modules that convert photons in light to
electricity (the “Modules”).

C. In connection with the Projects, Buyer desires to purchase Modules from
Seller, and Seller desires to sell Modules to Buyer, all as more particularly
described herein.

NOW, THEREFORE, in consideration of the mutual covenants contained herein, the
parties hereby agree as follows:

ARTICLE 1

DEFINITIONS AND INTERPRETATION

1.1 Definitions. Capitalized terms used in this Agreement without other
definition shall have the meanings set forth below:

“Affiliate” means, with respect to any entity, another entity which controls, is
controlled by, or is under common control with the first entity. For purposes of
this definition “control” (including, with correlative meanings, the terms
“controlled by” and “under common control with”), as used with respect to any
entity, means the possession, directly or indirectly through one or more
intermediaries, of any of the following with respect to another entity (a) the
legal or beneficial ownership of more than 50% of the economic interest in such
entity, (b) the power to elect more than 50% of the directors, managers or other
voting members of the governing body of such entity or (c) the legal or
beneficial ownership of more than 50% of the voting securities (or equivalent
voting interests) in such entity.

“Buyer” has the meaning set forth in the preamble to this Agreement.

 

1



--------------------------------------------------------------------------------

“Contract Amount” has meaning set forth in Section 3.1.

“Day” means a calendar day.

“Delayed Payment Rate” means a rate of interest of 2% per year above the
interest rate specified in Section 3.1, or the maximum rate permitted by
applicable Law, whichever is less.

“Event of Default” has the meaning set forth in Section 8.1.

“Laws” means all laws, statutes, treaties, ordinances, codes, judgments,
decrees, directives, guidelines, policies, injunctions, writs, orders, rules,
regulations, interpretations, licenses, permits and other approvals with, from
or of any governmental authority having jurisdiction over the Modules, the
applicable Project and this Agreement and each other document, instrument and
agreement delivered hereunder or in connection herewith, including those
relating to health, safety or the environment.

“Module” has the meaning set forth in the recitals.

“Payment Security Agreement” means a Purchase Money Security Agreement between
the Parties substantially in the form attached hereto as Exhibit B.

“Seller” has the meaning set forth in the preamble to this Agreement.

“Specifications” means the specifications for the Modules set forth in Exhibit
A.

“Standards and Codes” means, collectively, UL 1703, IEC 61730, IEC 61215, CEC,
Class C Fire Rating and IEC labeled for application at up to 1000V maximum
system voltage.

1.2 Rules of Interpretation. The Rules of Interpretation set forth below shall
apply to this Agreement:

(a) The terms “herein,” “herewith” and “hereof” are references to this
Agreement.

(b) The term “includes” or “including” shall mean “including, without
limitation”.

(c) References to a “Section,” “subsection,” “clause,” “Article” or “Exhibit”
shall mean a Section, subsection, clause, Article or Exhibit of this Agreement,
as the case may be, unless in any such case the context requires otherwise.

(d) All references to an agreement, instrument or other document, or to any Law,
Standard or Code, shall be a reference to such agreement, instrument or other
document, or to such Law, Standard or Code, modified, amended, supplemented or
restated from time to time.

 

2



--------------------------------------------------------------------------------

(e) Reference to a person or party includes its successors and permitted
assigns.

(f) The singular shall include the plural and the masculine shall include the
feminine and neuter, and vice versa.

(g) Where the words “required,” “approved,” “satisfactory,” “determined,”
“acceptable,” “decision,” or words of like import are used in this Agreement,
action by Buyer is indicated unless the context clearly indicates otherwise.

(h) References to “dollar” or “$” are to US dollars.

ARTICLE 2

PURCHASE AND SALE OF MODULES

Buyer hereby purchases from Seller and Seller hereby sells to Buyer 128,139
Modules conforming to the Specifications on the terms and conditions set forth
in this Agreement. The Modules purchased pursuant to this Agreement shall
consist of (a) 10,474 LDK-230P-20 Modules, (b) 93,108 LDK-235P-20 Modules,
(c) 10,349 LDK-250D-20 Modules, (d) 5,867 LDK-260P-20 Modules, and (e) 8,341
LDK-280P-24 Modules.

ARTICLE 3

CONTRACT PRICE AND PAYMENT TERMS

3.1 Contract Amount. The price for each Module shall be equal to (a) $[*] per
watt plus (b) interest on such amount at the rate of [*] percent ([*]%) per year
from the date that is thirty (30) Days after the date that title to such Module
passes from Seller to Buyer pursuant to Section 4.2 until the date such amount
is paid pursuant to Section 3.3 (the “Contract Amount”).

3.2 Full Compensation. The Contract Amount is the complete compensation for the
provision of all Modules purchased by Buyer and includes (a) all sales, use,
export, import, customs and other taxes, duties, tariffs and other similar
amounts levied or assessed under any law, rule or regulation in any applicable
jurisdiction up to the point of title transfer and delivery as set forth in
Section 4.1, (b) all packaging, transportation, shipping, transit, insurance and
similar costs and charges of Seller, and (c) all licensing fees, royalties or
other similar charges, in each case of any and all kinds imposed with respect to
the provision of any Modules or otherwise with respect to the transactions
contemplated hereby, including any increases in any of the same during the term
of this Agreement.

3.3 Payment Schedule. Buyer shall pay Seller the Contract Amount in [*] ([*])
installments: (a) [*] percent ([*] %) of the Contract Amount by [*] ([*]) Days
from the date of this Agreement, (b) [*] percent ([*] %) of the Contract Amount
by [*] ([*]) Days from the date of this Agreement and (c) [*] percent ([*] %) of
the Contract Amount by [*] ([*]) Days from the date of this Agreement.

 

3



--------------------------------------------------------------------------------

3.4 Payment. On each payment date set forth in Section 3.3, Buyer shall pay
Seller the full amount of the Contract Amount then due. All payments to Seller
shall be made by wire transfer to the account of Seller as Seller shall
designate by written notice to Buyer.

3.5 Late Payments. If there is a dispute regarding any amount payable hereunder,
the amount not in dispute shall be promptly paid as described in this Article 3,
and any disputed amount which is ultimately determined to be payable shall be
paid with interest, at the Delayed Payment Rate, from the date due to the date
of payment.

ARTICLE 4

DELIVERY, TITLE, INSPECTIONS AND RISK OF LOSS

4.1 Delivery of Modules and Packaging. Seller shall deliver the Modules to Buyer
on or prior to December 21, 2011. Seller, at its own cost and expense, shall be
responsible for arranging delivery of the Modules to Buyer FCA (Incoterms 2010)
to Yantian (Nanchang), China and Yangshan (Suzhou), China. Seller shall provide
such assistance as may be reasonably requested by Buyer at Buyer’s expense in
arranging for further transportation of the Modules from such port to the United
States. Seller shall package, mark and handle the Modules in accordance with
prudent commercial practices in the United States solar industry. All packaging
(inner and outer cartons) shall identify the contents by manufacturing model
number and serial number for each Module contained in such packaging, and all
labeling shall be bar-coded. Seller shall also provide the following with the
Modules: (a) installation manual, (b) specification sheet, (c) flash test data
for each Module and (d) UL/IEC certification.

4.2 Transfer and Warranty of Title. Title to each Module shall pass from Seller
to Buyer upon delivery of such Module to Buyer’s FCA logistics provider at the
ports described in Section 4.1 in accordance with the terms of this Agreement.
Seller warrants good title to all Modules furnished hereunder, and Seller
warrants that title and ownership thereto shall pass to and vest in Buyer as
described in this Section 4.2 free and clear of any and all liens, claims,
charges, security interests, encumbrances and rights of other persons other than
those arising (a) as a result of any actions of Buyer or its Affiliates and
(b) pursuant to the Payment Security Agreement.

4.3 Delivery Inspections. Buyer may reject any Module if, after visual
inspection thereof prior to delivery under Section 4.1, it appears in Buyer’s
reasonable judgment that any portion thereof is materially damaged or such
Module is not the Module ordered. All other Modules shall be deemed accepted by
Buyer upon delivery, subject to Buyer’s rights under the LDK warranty which is
attached Exhibit C. If Buyer rejects any Module, such Module shall not be
delivered to Buyer pursuant to Section 4.1 and Seller shall replace the rejected
Module and deliver a replacement Module (in the same manner as specified in
Section 4.1) within 30 Days after Buyer’s written notice of rejection but in all
events prior to December 31, 2011.

 

4



--------------------------------------------------------------------------------

4.4 Risk of Loss. Care, custody and control of the Modules, and risk of loss to
the Modules, shall transfer from Seller to Buyer in accordance with the
Incoterms (2010) designation “FCA”.

ARTICLE 5

WARRANTIES

LDK Solar Co., Ltd. (“LDK”) provides the warranties for the Modules set forth in
Exhibit C. Notwithstanding anything to the contrary set forth in Exhibit C,
Seller shall obtain from LDK the obligation, and shall pass such obligation to
Buyer that all warranty periods with respect to a Module shall commence upon
delivery of such Module to an installation site but not later than twenty-four
(24) months from the date of delivery. EXCEPT AS SET FORTH IN THIS ARTICLE 5,
NEITHER SELLER NOR LDK MAKES ANY OTHER WARRANTIES, EXPRESS OR IMPLIED, INCLUDING
WARRANTY OF MERCHANTABILITY AND/OR FITNESS FOR A PARTICULAR PURPOSE OR USE.

ARTICLE 6

INDEMNIFICATION

6.1 General Indemnity by Seller. Seller shall fully indemnify, hold harmless,
release and defend Buyer and its Affiliates and their respective
representatives, agents and employees (“Buyer Parties”) from and against any and
all actions, claims, demands, damages, disability, losses, expenses (including
reasonable attorneys’ fees and other defense costs) and liabilities of any
nature (including property damage and personal and bodily injury, sickness and
disease) to the extent caused by (a) Seller’s (i) breach of any obligation,
representation or warranty contained herein, and/or (ii) negligence or willful
misconduct (including any such breach, negligence or willful misconduct by
Seller’s officers, employees, subcontractors and agents) or (b) any tariffs or
similar charges imposed in respect of the Modules as a result of any trade case
filed against Seller or LDK for improper pricing and exporting of Modules to the
United States or government support of the solar panel industry in China.

6.2 General Indemnity by Buyer. Buyer shall fully indemnify, hold harmless,
release and defend Seller and its Affiliates and their respective officers,
employees, and agents from and against any and all actions, claims, demands,
damages, disability, losses, expenses (including reasonable attorneys’ fees and
other defense costs) and liabilities of any nature (including property damage
and personal and bodily injury, sickness and disease) to the extent caused by
Buyer’s (a) breach of any material obligation, representation or warranty
contained herein, and/or (b) negligence or willful misconduct (including any
such breach, negligence or willful misconduct by Buyer’s officers, employees,
subcontractors and agents).

6.3 Proprietary Rights. Seller shall defend, indemnify and hold harmless the
Buyer Parties from any claim of any third party that any Module furnished under
this Agreement infringes any patent, copyright or other intellectual property
rights of any type. Seller shall, at its own expense and option, either
(a) settle or defend the claim or

 

5



--------------------------------------------------------------------------------

any suit or proceeding and pay all damages and costs awarded in it against any
Buyer Party, (b) procure for Buyer, or reimburse Buyer for procuring, the right
to continue using the infringing Module or (c) modify or replace the infringing
Module so that it becomes non-infringing, in each case in a manner and time
period reasonably acceptable to Buyer.

6.4 Term of Indemnities. Notwithstanding any other provision in this Agreement
to the contrary, the indemnification obligations and rights set forth in this
Article 6 shall survive the expiration or other termination of this Agreement,
and Buyer’s acceptance of Modules shall not be construed to relieve either Party
of any obligation under this Article 6.

ARTICLE 7

COMPLIANCE WITH LAWS AND STANDARDS AND CODES

Seller shall at all times comply, and shall assure that the Modules at the time
of delivery comply, in all material respects, with all Laws and Standards and
Codes applicable to the design and/or manufacture of the Modules, the delivery
thereof, and the performance by Seller of its other obligations hereunder,
including all Laws and Standards and Codes relating to hazardous, toxic and
similar substances and the protection of the environment.

ARTICLE 8

DEFAULT AND TERMINATION

8.1 Events of Default. Each of the following events in respect of a Party shall
be an “Event of Default” with respect to the such Party:

(a) Such Party fails to make payment of any amount when due under this Agreement
(other than amounts disputed in good faith) as required to be made by such Party
which failure continues for 5 Days after receipt of written notice of such
non-payment from the other Party;

(b) Such Party fails to cure a material default in the performance of its
obligations under this Agreement not otherwise specifically addressed in this
Section 8.1 within 10 Days after receipt of written notice of the particulars of
such material default from the other Party;

(c) If any representation, or warranty made by such Party herein was materially
false misleading when made, and such Party fails to remedy such materially false
or misleading representation or warranty and to make the other Party whole for
any consequences thereof within 30 Days after receipt of written notice of the
particulars of such materially false or misleading representation or warranty
from the other Party; or

(d) If such Party files a petition in bankruptcy, files a petition seeking
reorganization, arrangement, composition or similar relief, or makes an
assignment for the benefit of creditors, or if any involuntary petition or
proceeding under bankruptcy or insolvency laws is instituted against such Party
and not stayed, enjoined or discharged within 90 Days.

 

6



--------------------------------------------------------------------------------

8.2 Remedies for Event of Default by Buyer.

(a) In the event of an Event of Default by Buyer, Seller shall have the right to
terminate this Agreement by giving written notice to Buyer. Any such termination
shall be without prejudice to any other right or remedy Seller may have under
this Agreement or at Law or in equity with respect to the obligations of Buyer
hereunder (including the remedy of contract damages), and no such remedy of
Seller shall be exclusive of any other remedy.

(b) In the event of an Event of Default by Buyer pursuant to Section 8.1(a) in
respect of the payment of the Contract Amount for a quantity of Modules, Seller
may in its sole discretion elect to exercise all rights and remedies under the
Payment Security Agreement in respect of such quantity of Modules. If Seller
elects to exercise its rights under the Payment Security Agreement, Seller shall
use commercially reasonable efforts to dispose of the collateral thereunder by
public sale, in accordance with the provisions of the Payment Security Agreement
and the applicable provisions of the Uniform Commercial Code (“UCC”). Seller
shall have the right to participate in any such sale and credit bid the Contract
Amount in respect of such quantity of Modules and the reasonable expenses of
collection and enforcement, including, attorney’s fees and legal expenses. Cash
proceeds from any such sale shall be applied in the following order: (i) the
reasonable expenses of collection and enforcement, including, attorney’s fees
and legal expenses, (ii) the satisfaction of the Contract Amount obligation
which shall include interest at the Delayed Payment Rate through and including
the date of sale and (iii) any surplus paid to Buyer.

8.3 Termination for Event of Default by Seller. In the event of an Event of
Default by Seller, Buyer shall have the right to terminate this Agreement by
giving written notice to Seller. Any such termination shall be without prejudice
to any other right or remedy Buyer may have under this Agreement or at Law or in
equity with respect to the obligations of Seller hereunder (including the remedy
of contract damages), and no such remedy of Buyer shall be exclusive of any
other remedy.

ARTICLE 9

REPRESENTATIONS AND WARRANTIES OF PARTIES

9.1 Representations by Seller. Seller hereby represents and warrants to Buyer as
follows:

9.1.1 Due Organization; Good Standing. Seller is a corporation duly organized,
validly existing and in good standing under the laws of California. No action
relating to the insolvency, liquidation or suspension of payments of Seller has
been taken.

 

7



--------------------------------------------------------------------------------

9.1.2 Due Authorization. The execution, delivery and performance of this
Agreement by Seller have been duly authorized by all necessary corporate action
and do not and will not require the consent of any trustee or holder of any
indebtedness or other obligation of Seller or any other party to any other
contract with Seller except for any consents that have been obtained.

9.1.3 Execution and Delivery. This Agreement has been duly executed and
delivered by Seller. This Agreement constitutes the legal, valid and binding
obligation of Seller, enforceable against Seller in accordance with its terms,
except as such enforceability may be limited by applicable bankruptcy,
insolvency or similar laws affecting creditors’ rights generally and by general
equitable principles.

9.1.4 Governmental Approvals. No governmental authorization, approval, order,
license, permit franchise or consent, and no registration, declaration or filing
with any governmental authority is required on the part of Seller in connection
with the execution, delivery and performance of this Agreement except those
which have already been obtained or which Seller anticipates will be timely
obtained in the ordinary course of performance of this Agreement and before
being required by applicable Law.

9.1.5 No Conflict. The execution, delivery and performance by Seller of this
Agreement will not conflict with or cause any default under (a) its
organizational documents, (b) any indebtedness or other obligation of it or any
contract to which it is a party or by which it or its properties may be bound or
(c) as of the date hereof, any applicable Law governing Seller or its
performance hereunder; and will not subject the Buyer or any Project or any
component thereof (including the Modules) to any lien or encumbrance other than
as contemplated or permitted by this Agreement.

9.1.6 Intellectual Property Rights. Without limiting Seller’s obligations
pursuant to Section 11.1, the Modules to be supplied by Seller under this
Agreement, and Buyer’s intended use of such Modules in the Projects as described
herein, do not and will not violate or infringe any intellectual property rights
or other rights of third parties.

9.1.7 Purchase Order with LDK. Within three (3) Days of the date of this
Agreement, Seller shall order the Modules which are the subject of this
Agreement from LDK and provide a copy of the purchase order to Buyer. Other than
the price for the Modules, such purchase order shall incorporate and include the
same terms and conditions as between Seller and LDK as set forth in Articles 2-7
and Section 11.1 of this Agreement and state that Buyer is an intended third
party beneficiary of such terms. Notwithstanding any other provision of this
Agreement, including, without limitation, the provisions of Article 8, Buyer
shall have three (3) Days after Seller provides a copy of the purchase order
with LDK to Buyer to accept or reject the terms of the purchase order. In the
event that Buyer rejects such purchase order, the sole remedy and right of Buyer
shall be to

 

8



--------------------------------------------------------------------------------

terminate this Agreement within such three (3) Day period, and neither Buyer nor
Seller shall have any further rights, remedies, or obligations to each other
under this Agreement. In the event that Buyer accepts the terms of the purchase
order, the purchase order shall be deemed to comply with all of the requirements
set forth under this Section 9.1.7. In the event that Buyer does not respond
within such three (3) Day period, Buyer shall be deemed to have accepted the
purchase order under this provision.

9.2 Representations by Buyer. Buyer hereby represents and warrants to Seller as
follows:

9.2.1 Due Organization; Good Standing. Buyer is a limited liability company duly
organized, validly exiting and in good standing under the laws of the State of
New Jersey. No action relating to the insolvency, liquidation or suspension of
payments of Buyer has been taken.

9.2.2 Due Authorization. The execution, delivery and performance of this
Agreement by Buyer have been duly authorized by all necessary company action and
do not and will not require the consent of any trustee or holder of any
indebtedness or other obligation of Buyer or any other party to any other
contract with Buyer, except for any consents that have been obtained.

9.2.3 Execution and Delivery. This Agreement has been duly executed and
delivered by Buyer. This Agreement constitutes the legal, valid and binding
obligation of Buyer, enforceable against Buyer in accordance with its terms,
except as such enforceability may be limited by applicable bankruptcy,
insolvency or similar laws affecting creditors’ rights generally and by general
equitable principles.

9.2.4 Governmental Approvals. No governmental authorization, approval, order,
license, permit, franchise or consent, and no registration, declaration or
filing with any governmental authority is required on the part of Buyer in
connection with the execution, delivery and performance of this Agreement except
those which have already been obtained or which Buyer anticipates will be timely
obtained in the ordinary course of performance of this Agreement and before
being required by applicable Law.

9.2.5 No Conflict. The execution, delivery and performance by Buyer of this
Agreement will not conflict with or cause any default under (a) its
organizational documents, (b) any indebtedness or other obligation of Buyer or
any contract to which Buyer is a party or by which it or its properties may be
bound or (c) as of the date hereof, any applicable Law governing Buyer or the
performance of its obligations hereunder.

 

9



--------------------------------------------------------------------------------

ARTICLE 10

DISPUTE RESOLUTION

10.1 Good Faith Negotiations. If any question, dispute, difference or claim
arises out of or in connection with this Agreement, including any question
regarding its existence, validity, performance or termination (a “Dispute”),
which either Party has notified to the other, senior management personnel from
each Party shall meet and diligently attempt in good faith to resolve the
Dispute for a period of thirty (30) Days following one Party’s written request
to the other Party for such a meeting. If, however, either Party refuses or
fails to so meet, or the Dispute is not resolved by negotiation during such
30-Day period, the provisions of Section 10.2 shall apply.

10.2 Venue and Jurisdiction of Legal Action or Proceeding. With respect to any
Dispute that is not settled to the mutual satisfaction of the Parties pursuant
to Section 10.1, the claiming Party shall have the right to commence binding
arbitration in Somerset County, New Jersey pursuant to the Construction Industry
Rules of the American Arbitration Association (AAA). However, notwithstanding
that AAA Rules may provide otherwise, the Parties agree that the prevailing
party, as determined by the AAA arbitrator(s), shall be entitled to an award of
its counsel fees, arbitrators’ fees and AAA charges.

ARTICLE 11

MISCELLANEOUS

11.1 Grant of License Regarding Intellectual Property Rights. Seller hereby
grants to Buyer and its successors and permitted assigns a continuing,
non-exclusive, transferable and irrevocable right and license, for so long as
any of them has any rights of ownership in or to the Modules, and on a
royalty-free basis, to import, purchase, install, use, operate, maintain, repair
and sell the Modules.

11.2 Applicable Law. This Agreement, and the rights and obligations of the
Parties and any dispute arising under or relating thereto (whether in contract,
tort or otherwise), shall be governed by, and construed in accordance with, the
laws of the State of New Jersey, without giving effect to the conflict of law
rules thereof or any other statute or doctrine that might call for the
application of the laws of any other jurisdiction.

11.3 Assignment. Buyer shall have the right to assign this Agreement in whole or
in part or any Modules, with notice to, but without the consent of Seller to any
Affiliate who agrees unconditionally to assume in writing all the obligations
under this Agreement and the Payment Security Agreement with regard to any
Modules sold, transferred or assigned hereby. A copy of such assumption shall be
provided with any notice of assignment hereunder.

11.4 Severability. The invalidity of one or more phrases, sentences, clauses,
sections or articles contained in this Agreement shall not affect the validity
of the remaining portions of this Agreement so long as the material purposes of
this Agreement can be determined and effectuated.

 

10



--------------------------------------------------------------------------------

11.5 Amendments. No change, amendment or modification of this Agreement shall be
valid or binding upon the Parties unless such change, amendment or modification
shall be in writing and duly executed by the Parties.

11.6 Non-Waiver. Any failure of any Party to enforce any of the provisions of
this Agreement or any decision or failure to require compliance with any of its
terms at any time during the pendency of this Agreement shall in no way affect
the validity of this Agreement, or any part hereof, and shall not be deemed
waiver of the right of such Party thereafter to enforce any and each such
provision.

11.7 Successors and Assigns. Subject to Section 11.3, this Agreement shall be
binding upon and inure to the benefit of the Parties, their successors and
permitted assigns.

11.8 Counterparts and Execution. This Agreement may be signed in any number of
counterparts and each counterpart shall represent a fully executed original as
if signed by both Parties. Delivery of this Agreement may be accomplished by
means of an exchange of facsimile or e-mailed signatures with original copies to
follow by mail or courier service.

11.9 Notices. Notices and other communications by either Party under this
Agreement shall be deemed given when sent either by (a) upon personal delivery,
(b) two (2) business days after the deposit with the US Postal Service, postage
prepaid registered or certified mail, return receipt requested, (c) one (1) Day
after deposit with a nationally recognized courier service such as Federal
Express, or (d) confirmed facsimile transmission, in each case addressed to the
Parties as follows, or to such other address as either of the Parties shall have
provided to the other in writing pursuant to this Section:

 

Buyer:      KDC Solar Credit LS LLC      1545 Hwy 206 Suite 100      Bedminster,
New Jersey 07921      Attn: President and Senior Vice President of Engineering
Seller:      Solar Power, Inc.      2249 Douglas Blvd., Suite 200     
Roseville, California 95661      Fax: (916) 770-8199      Attention: CFO

11.10 Complete Contract. This Agreement, including all Exhibits attached hereto,
constitutes the complete agreement between the Parties regarding the subject
matter hereof, and supersedes any and all agreements made or dated prior thereto
between the Parties relating to the subject matter hereof.

11.11 Survival. The provisions of Articles 5, 6, 10 and 11 and of Section 4.2
and of Exhibit C shall survive the expiration or other termination of this
Agreement.

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have entered into this Agreement as of the date
set forth above.

 

SELLER     BUYER Solar Power, Inc.     KDC Solar Credit LS LLC By:  

/s/ James R. Pekarsky

    By:  

/s/ Alan M. Epstein

Name:  

James R. Pekarsky

    Name:  

Alan M. Epstein

Title:  

CFO

    Title:  

President

 

12



--------------------------------------------------------------------------------

LOGO [g256565ex10_1pg013.jpg]

EXHIBIT A

SPECIFICATIONS

220D-225D-230D-235D-240D-245D-250D-255D-

260D-20

WHY LDK SOLAR MODULES

Industry leading module power output warranty

International quality, safety and performance certifications

Modules manufactured in ISO 9001 certified factories

High-reliability with guaranteed 0/+5 Wp peak power classification

WARRANTIES

10 years for product defects in materials & workmanship

12 years for 90% of warranted minimum power

25 years for 80% of warranted minimum power

CERTIFICATES

IEC EN 61215, IEC EN 61730-1-2,CE Conformity

UL 1703 2002/03/15 Ed:3 Rev:2008/04/08

ULC/ORD-C1703-01 second edition 2001/01/01

UL and Canadian standard for safety flat-plate

ISO 9001:2008 Quality Management System

CEC Listed: modules are eligible for California rebates

PV CYCLE: voluntary module take back and recycling program

MCS The Microgeneration Certification Scheme UK

994

1642

40

4-10x10

Drainage holes

4 places

8-8x3

Drainage holes 8 places

8-14x9 Mounting slots 8 places

2-04

Ground holes 2 places

994 956

Junction box

421

1000

800

1300

1642

50

50

171

30

30

38 LDK LIGHT OUR FUTURE

Tolerance of length and width dimensions is +/- 2 mm

 

13



--------------------------------------------------------------------------------

LOGO [g256565ex10_1pg014.jpg]

MONOCRYSTALLINE MODULES

ELECTRICAL CHARACTERISTICS (STC*)

TYPE 220D-20 225D-20 230D-20 235D-20 240D-20 245D-20 250D-20 255D-20 260D-20

Nominal Output (Pmax) [Wp] 220 225 230 235 240 245 250 255 260

Voltage at Pmax (Vmp) [V] 31.2 31.5 31.8 32.0 32.2 32.4 32.6 32.8 33.0

Current at Pmax (Imp) [A] 7.05 7.15 7.23 7.35 7.45 7.56 7.67 7.78 7.88

Open Circuit Voltage (Voc) [V] 36.9 37.0 37.2 37.2 37.3 37.4 37.5 37.6 37.8

Short Circuit Current (Isc) [A] 8.01 8.11 8.21 8.30 8.39 8.48 8.57 8.66 8.76

The power tolerance is +/- 3% referred to the Nominal Output

Maximum System Voltage IEC: 1000 V / UL: 1000 V

Cell Efficiency [%] 15.81 16.18 16.56 16.90 17.25 17.51 17.93 18.34 18.70

Module Efficiency [%] 13.48 13.79 14.09 14.40 14.70 15.01 15.32 15.62 15.93

STC* (Standard Test Conditions): Iradiance 1000 W/m2, Module Temperature 25°C,
Air Mass 1.5

ELECTRICAL PERFORMANCE AT NOCT

TYPE 220D-20 225D-20 230D-20 235D-20 240D-20 245D-20 250D-20 255D-20 260D-20

Nominal Output (Pmax) [W] 159 163 167 170 174 178 181 185 188

Voltage at Pmax (Vmp) [V] 26.5 26.8 27.1 27.3 27.7 28.0 28.2 28.5 28.7

Current at Pmax(lmp) [A] 60.1 6.09 6.16 6.23 6.28 6.36 6.41 6.49 6.55

Open Circuit Voltage (Voc) [V] 34.0 34.1 34.3 34.3 34.3 34.4 34.5 34.6 34.7

Short Circuit Current (Isc) [A] 6.48 6.57 6.65 6.72 6.79 6.87 6.94 7.00 7.06

NOCT: Irradiance 800W/m2, Module Temperature 45 +/- 2°C, Air Mass 1.5

TEMPERATURE CHARACTERISTICS

TYPE LDK-D-20 Series

NOCT** 45 +/- 2 °C

Temperature Coefficient of Pmax -0.47 %/°C

Temperature Coefficient of Voc -0.34 %/°C

Temperature Coefficient of Isc 0.06 %/°C

Maximum Series Fuse Rating 20

Operating Temperature from -40 to +85 °C

Storage Temperature from -40 to +60 °C

NOCT**: Nominal Operation Cell Temperature Sun 800 W/m2; Air 20°C; wind speed 1
m/s

MECHANICAL CHARACTERISTICS

TYPE LDK-D-20 Series

Solar Cells 60 (6x10) monocrystalline silicon solar cells 156 x 156 mm

Front Cover 3.2 mm thick, tempered glass / AR coating glass

Back Cover TPT (Tedlar-PET-Tedlar) / BBF

Encapsulant EVA (ethylene vinyl acetate)

Frame Double-layer anodized aluminium alloy

Diodes 6 Bypass diodes serviceable

Junction Box IP65 rated

Connectors MC4 or compatible connectors

Cables Length: 1000 mm / Section: 4.0 mm2

Dimensions 1642 x 994 x 40 mm / 64.2 x 39.1 x 1.6 in

Weight 20 kg / 44.1 lbs

Max. Load Wind Load: 2400 Pa / Snow Load: 5400 Pa

I-V CURVE AT DIFFERENT IRRADIANCE LEVELS

Current [A] 9 8 7 6 5 4 3 2 1 0 1000W/m2 800W/m2 600W/m2 400W/m2 200W/m2 0 5 10
15 20 25 30 35 40 45 50 Voltage [V]

Above graphics according to LDK-220D-20

PERFORMANCE AT LOW IRRADIANCE

Relative Efficiency 1.05 1 0.95 0.9 0.85 0.8 200 300 400 500 600 700 800 900
1000 Irradiance [W/m2]

The typical relative change in module efficiency at an irradiance of 200W/m2 in
relation to 1000W/m2 (both at 25 °C and AM 1.5 spectrum) is less than 6%

PACKING CONFIGURATION

TYPE LDK-D-20 Series

Packing Configuration 25 pcs. / box

Quantity / Pallet 50 pcs. / pallet

Loading Capacity 700 pcs. / 40 ft (High Cube Container)

LDK Solar reserves the right to make specifications changes without any prior
notice. This data sheet complies with the EN 50380 requirements, V4 - September
2011- © LDK Solar Limited. All rights reserved. E,&0.E.

LDK 39

LIGHT OUR FUTURE

 

14



--------------------------------------------------------------------------------

LOGO [g256565ex10_1pg015.jpg]

215P-220P-225P-230P-235P-240P-245P-250P-20

WHY LDK SOLAR MODULES

Industry leading module power output warranty

International quality, safety and performance certifications

Modules manufactured in ISO 9001 certified factories

High-reliability with guaranteed 0/+5 Wp peak power classification

WARRANTIES

10 years for product defects in materials & workmanship

12 years for 90% of warranted minimum power

25 years for 80% of warranted minimum power

CERTIFICATES

IEC EN 61215, IEC EN 61730-1-2, CE Conformity

UL 1703 2002/03/15 Ed:3 Rev:2008/04/08

ULC/ORD-C1703-01 second edition 2001/01/01

UL and Canadian standard for safety flat-plate

ISO 9001:2008 Quality Management System

CEC Listed:modules are eligible for California rebates

PV CYCLE:voluntary module take back and recycling program

MCS The Microgeneration Certification Scheme UK

994 40 1642

4-10x10

Drainage holes 4 places

8-8x3

Drainage holes

8 places

8-14x9

Mounting slots 8 places

2-04

Ground holes 2 places

421

171

30

994

956

Junction box

1000 800 1300 1642

50 50

Tolerance of length and width dimensions is +/- 2 mm

42 LDK LIGHT OUR FUTURE

 

15



--------------------------------------------------------------------------------

LOGO [g256565ex10_1pg016.jpg]

POLYCRYSTALLINE MODULES

ELECTRICAL CHARACTERISTICS (STC*)

DATASHEETS

TYPE 215P-20 220P-20 225P-20 230P-20 235P-20 240P-20 245P-20 250P-20

Nominal Output (Pmax) [Wp] 215 220 225 230 235 240 245 250

Voltage at Pmax (Vmp) [V] 29.8 29.8 29.9 29.9 30.0 30.0 30.1 30.2

Current at Pmax (Imp) [A] 7.23 7.40 7.53 7.68 7.84 7.98 8.14 8.28

Open Circuit Voltage (Voc) [V] 36.3 36.5 36.7 36.8 36.8 36.9 37.2 37.5

Short Circuit Current (Isc) [A] 7.98 8.14 8.24 8.34 8.35 8.35 8.48 8.59

The power tolerance is +/- 3% referred to the Nominal Output

Maximum System Voltage IEC: 1000V/UL:600V

Cell Efficiency [%] 15.18 15.53 15.89 16.24 16.59 16.94 17.29 17.64

Module Efficiency [%] 13.17 13.48 13.79 14.09 14.40 14.70 15.01 15.32

STC* (Standard Test Condition): Irradiance 1000 W/m2, Module Temperature 25°C
Air Mass l.5

ELECTRICAL PERFORMANCE AT NOCT

TYPE 215P-20 220P-20 225P-20 230P-20 235P-20 240P-20 245P-20 250P-20

Nominal Output (Pmax) [W] 156 159 163 167 170 174 178 181

Voltage at Pmax (Vmp) [V] 26.3 26.4 26.7 27.1 27.4 28.0 28.1 28.2

Current at Pmax (Imp) [A] 5.93 6.04 6.12 6.19 6.22 6.23 6.33 6.42

Open Circuit Voltage (Voc) [V] 33.4 33.6 33.8 33.9 33.9 34.0 34.3 34.5

Short Circuit Current (Isc) [A] 6.46 6.59 6.67 6.75 6.76 6.76 6.87 6.95

NOCT: Irradiance 800 W/m2, Module Temperature 45 +/- 2°C Air Mass 1.5

TEMPERATURE CHARACTERISTICS I-V CURVE AT DIFFERENT IRRADIANCE LEVELS

TYPE LDK-P-20 Series

NOCT** 45 +/- 2°C

Temperature Coefficient of Pmax -0.47 %/°C

Temperature Coefficient of Voc -0.34 %/°C

Temperature Coefficient of Isc 0.06 %/°C

Maximum Series Fuse Rating 20A

Operating Temperature from -40 to +85°C

Storage Temperature from -40 to +60°C

NOCT**: Nominal Operation Cell Temperature Sun 800 W/m2; Air 20°C; wind speed 1
m/s

Current [A]

9 8 7 6 5 4 3 2 1 0

1000W/m2

800W/m2

600W/m2

400w/m2

200w/m2

0 5 10 15 20 25 30 35 40 45 50

Voltage [V]

Above graphics according to LDK-220P-20

PERFORMANCE AT LOW IRRADIANCE

Relative Efficiency

1.05 1 0.95 0.9 0.85 0.8

200 300 400 500 600 700 800 900 1000

Irradiance [W/m2]

The typical relative change in module efficiency at an irradiance of 200W/m2 in
relation to 1000W/m2 (both at 25°C and AM 1.5 spectrum) is less than 6%

MECHANICAL CHARACTERISTICS

TYPE LDK-P-20 Series

Solar Cells 60 (6x10) polycrystalline silicon solar cells 156x 156 mm

Front Cover 3.2 mm thick, tempered glass / AR coating glass

Back Cover TPT (Tedlar-PET-Tedlar) / BBF

Encapsulant EVA (ethylene vinyl acetate)

Frame Double-layer anodized aluminum alloy

Diodes 6 Bypass diodes serviceable

Junction Box IP65 rated

PACKING CONFIGURATION

Connectors MC4 or compatible connectors

TYPE LDK-P-20 Series

Cables Lentgh: 1000 mm/Section: 4.0 mm2

Dimensions 1642 x 994 x 40 mm / 64.6 x 39.1 x 1.6 in

Packing Configuration 25 pcs./box

Weight 20 kg / 44.1 lbs

Quantity /Pallet 50 pcs./pallet

Max. Load Wind Load: 2400 Pa / Snow Load: 5400 Pa

Loading Capacity 700 pcs./ 40 ft (High Cube Container)

LKD Solar reserves the right to make specification changes without any prior
notice. This data sheet complies with the EN 50380 requirements. V4-September
2011- © LDK Solar Limited. All rights reserved. E.&0.E.

LDK

LIGHT OUR FUTURE

43

 

16



--------------------------------------------------------------------------------

LOGO [g256565ex10_1pg017.jpg]

240P-245P-250P-255P-260P-265P-270P-275P-280P-285P-290P-24

WHY LDK SOLAR MODULES

Industry leading module power output warranty

International quality, safety and performance certifications

Modules manufactured in ISO 9001 certified factories

High-reliability with guaranteed 0/+5 Wp peak power classification

WARRANTIES

10 years for product defects in materials & workmanship

12 years for 90% of warranted minimum power

25 years for 80% of warranted minimum power

CERTIFICATES

IEC EN 61215, IEC EN 61730-1-2, CE Conformity

UL 1703 2002/03/15 Ed:3 Rev:2008/04/08

ULC/ORD-C1703-01 second edition 2001/01/01

UL and Canadian standard for safety flat-plate

ISO 9001:2008 Quality Management System

CEC Listed: modules are eligible for California rebates

PV CYCLE: voluntary module take back and recycling program

MCS The Microgeneration Certification Scheme UK

APPROVED PRODUCT

994 1958 50

4-10x10

Drainage holes 4 places

8-8x3

Drainage holes 8 places

8-14x9

Mounting slots 8 places

2-04 Ground holes

579 329 40 40 52 152 800 1300 1958

2 places

994

942

Junction box 1200

Tolerance of length and width dimensions is +/- 2mm

44

 

17



--------------------------------------------------------------------------------

LOGO [g256565ex10_1pg018.jpg]

POLYCRYSTALLINE MODULES

ELECTRICAL CHARACTERISTICS (STC*)

TYPE 240P-24 245P-24 250P-24 255P-24 260P-24 265P-24 270P-24 275P-24 280P-24
285P-24 290P-24

Nominal Output (Pmax) [Wp] 240 245 250 255 260 265 270 275 280 285 290

Voltage at Pmax (Vmp) [V] 35.8 35.8 35.9 35.9 36.0 36.1 36.2 36.2 36.3 36.4 36.5

Current at Pmax (Imp) [A] 6.70 6.85 6.96 7.11 7.23 7.35 7.47 7.60 7.72 7.83 7.95

Open Circuit Voltage (Voc) [V] 44.1 44.1 44.1 44.1 44.2 44.2 44.2 44.3 44.3 44.4
44.4

Short Circuit Current (Isc) [A] 8.01 8.02 8.02 8.04 8.06 8.14 8.21 8.28 8.36
8.44 8.52

The power tolerance is +/- 3% referred to the Nominal Output

Maximum System Voltage IEC: 1000V/UL:600V

Cell Efficiency [%] 14.27 14.57 14.86 15.16 15.46 15.75 16.05 16.35 16.66 16.96
17.27

Module Efficiency [%] 12.33 12.59 12.84 13.10 13.36 13.62 13.87 14.13 14.39
14.65 14.91

STC* (Standard Test Conditions): Irradiance 1000W/m2, Module Temperature 25 C
Air Mass 1.5

ELECTRICAL PERFORMANCE AT NOCT

TYPE 240P-24 245P-24 250P-24 255P-24 260P-24 265P-24 270P-24 275P-24 280P-24
285P-24 290P-24

Nominal Output (Pmax) [W] 174 178 181 185 188 192 196 199 203 207 210

Voltage at Pmax (Vmp) [V] 29.9 30.3 30.8 31.0 31.4 31.6 31.8 32.1 32.4 32.8 33.0

Current at Pmax (Imp) [A] 5.82 5.86 5.89 5.96 6.01 6.07 6.15 6.21 6.27 6.31 6.39

Open Circuit Voltage (Voc) [V] 40.6 40.6 40.6 40.6 40.7 40.7 40.7 40.8 40.8 40.9
40.9

Short Circuit Current (Isc) [A] 6.48 6.49 6.49 6.51 6.53 6.59 6.65 6.70 6.77
6.81 6.91

NOCT: Irradiance 800W/m2, Module Temperature 45 +/-2 C, Air Mass 1.5

TEMPERATURE CHARACTERISTICS

TYPE LDK-P-24 Series

NOCT** 45+/-2 C

Temperature Coefficient of Pmax -0.47 %/C

Temperature Coefficient of Voc -0.34%/C

Temperature Coefficient of Isc 0.06 %/C

Maximum Series Fuse Rating 20 A

Operating Temperature from -40 to + 85 C

Storage Temperature from -40 to + 60 C

NOCT**: Nominal Operation Cell Temperature Sun 800W/m2; Air 20 C: wind speed 1
m/s

MECHANICAL CHARACTERISTICS

TYPE LDK-P-24 Series

Solar Cells 72 (6x12) polycrystalline silicon solar cells 156 x 156 mm

Front Cover 4 mm thick, tempered glass / AR coating glass

Back Cover TPT (Tedlar-PET-Tedlar) / BBF

Encapsulant EVA (ethylene vinyl acetate)

Frame Double-layer anodized aluminium alloy

Diodes 6 Bypass diodes serviceable

Junction Box IP65 rated

Connectors MC4 or compatible connectors

Cables Length: 1200 mm / Section: 4.0 mm2

Dimensions 1958 x 994 x 50 mm / 77.1 x 39.1 x 2.0 in

Weight 30.5 kg / 67.2 lbs

Max. Load Wind Load: 2400 Pa / Snow Load: 5400 Pa

I-V CURVE AT DIFFERENT IRRADIANCE LEVELS

Current [A] 9 8 7 6 5 4 3 2 1 0

0 5 10 15 20 25 30 35 40 45 50

Above graphics according to LDK-270P-24 Voltage [V]

PERFORMANCE AT LOW IRRADIANCE

Relative Efficiency 1.05 1 0.95 09 0.85 0.8

200 300 400 500 600 700 800 900 1000

Irradiance [W/m2]

The typical relative change in module efficiency at an irradiance of 200W/m2 in
relation to 1000W/m2 (both at 25 C and AM 1.5 spectrum) is less than 6%

PACKING CONFIGURATION

TYPE LDK-P-24 Series

Packing Configuration 20 pcs. / box

Quantity/Pallet 40 pcs. / pallet

Loading Capacity 440 pcs. / 40ft (High Cube Container)

LDK Solar reserves the right to make specifications changes without any prior
notice. This data sheet complies with the EN 50380 requirements. V-4 September
2011- LDK Solar Limited. All rights reserved E.&O.E.

LDK LIGHT OUR FUTURE 45

 

18



--------------------------------------------------------------------------------

EXHIBIT C

WARRANTY

LOGO [g256565ex10_1pg019.jpg]

LDK LIGHT OUR FUTURE

LDK SOLAR

Limited Warranty for PV Modules 2011

Thank you for purchasing a Photovoltaic Solar Module (“MODULE”) manufactured by
LDK Solar Hi Tech Co. Ltd. (“LDK SOLAR”).

1. Limited Product Warranty – Five Years Repair, Replacement or Refund Remedy
LDK SOLAR warrants each MODULE will be free in all material respects from
defects in materials and workmanship under normal application, installation, use
and service conditions for a period of sixty (60) months from the date of
purchase of that MODULE by CUSTOMER (“SALES DATE”). If any MODULE fails to
conform to the warranty in this Section 1, LDK SOLAR will, at its sole option,
either (a) repair or replace the MODULE or (b) refund a reasonable pro-rate
portion of the purchase price paid by CUSTOMER for the MODULE (taking into
account the period of reduced functionality for the MODULE as a result of such
failure). The foregoing remedies shall be LDK SOLAR’s sole and exclusive
obligation, and CUSTOMER’s sole and exclusive remedy, for any MODULE’s failure
to conform to the warranty in this Section 1 and any repair or replacement shall
not extend the warranty period set forth herein. The warranty in this Section 1
does not warrant a specific power output, which shall be exclusively covered
Section 2 of this LIMITED WARRANTY.

2. Minimum Peak Power Limited Warranties

(a) Limited Remedy – 12 years

If, within a period of twelve (12) years from the SALES DATE, any MODULE
exhibits a power output less than ninety percent (90 %) of the minimum PEAK
POWER AT STC (as defined in section ‘Definitions’) specified in LDK SOLAR’s
applicable product information sheet for the MODULE, and provided that such loss
in power is determined by LDK SOLAR (at its sole and absolute discretion) to be
due solely to defects in materials or workmanship, then LDK SOLAR will, at its
sole option, replace such loss in power by either (a) providing an additional
MODULE to CUSTOMER to make up for such loss in power or (b) replacing the
affected MODULE. The foregoing remedies shall be LDK SOLAR’s sole and exclusive
obligation, and CUSTOMER’s sole and exclusive remedy, for any MODULE’s failure
to conform to the warranty in this Section 2(a) and any repair or replacement
shall not extend the warranty period set forth herein.

(b) Limited Remedy – 25 years

If, within a period of twenty-five (25) years from the SALES DATE, any MODULE
exhibits a power output less than eighty percent (80%) of the minimum PEAK POWER
AT STC (as defined in section ‘Definitions’) specified in LDK SOLAR’s applicable
product information sheet for the MODULE, and provided that such loss in power
is determined by LDK SOLAR (at its sole and absolute discretion) to be due
solely to defects in materials or workmanship, then LDK SOLAR will, at its sole
option, replace such loss in power by either (a) providing an additional MODULE
to CUSTOMER to make up for such loss in power or (b) replacing affected MODULE.
The foregoing remedies shall be LDK SOLAR’s sole and exclusive obligation, and
CUSTOMER’s sole and exclusive remedy, for any MODULE’s failure to conform to the
warranty in this Section 2(b) and any repair or replacement shall not extend the
warranty period set forth herein.

3. Exclusions and Limitations

In addition to any other exclusion, limitations or conditions set forth in this
LIMITED WARRANTY, the following exclusions and limitations apply to this LIMITED
WARRANTY.

LDK Solar Co. Ltd / Limited Warranty for PV Modules

V1/EN/2011

 

19



--------------------------------------------------------------------------------

LOGO [g256565ex10_1pg020.jpg]

LDK LIGHT OUR FUTURE

(a) All warranty claims must be received d within the applicable warranty period
for this warranty to be effective.

(b) This LIMITED WARRANTY does not apply to any MODULE which, in LDK SOLAR’s
sole judgment, has been subjected to:

• Misuse, abuse, neglect or accident;

• Improper transportation, storage or handling

• Alteration, improper installation or application;

• Non-observance of LDK SOLAR’s installation and maintenance instructions;

• Repair or modifications by someone other than an approved service technician
of LDK SOLAR;

• Installation in mobile applications or in marine environment; or

• Power failure surges, lighting, flood, fire, natural disaster, accidental
breakage, vandalism or other events outside LDK SOLAR’s control.

(c) This LIMITED WARRANTY does not cover any costs associated with installation,
removal or re-installation of any MODULE and (except as explicitly set forth in
the final paragraph of Section 5 below) customs clearance or any other costs for
return of any MODULE.

(d) Warranty claims will not be honored if the type or serial number of any
MODULE has been altered, removed or made illegible.

4. Limitation of Warranty Scope

(a) Disclaimers

THIS LIMITED WARRANTY IS EXPRESSLY IN LIEU OF AND EXCLUDES ALL OTHER EXPRESS OR
IMPLIED WARRANTIES, INCLUDING BUT NOT LIMITED TO WARRANTIES OF MERCHANTABILITY,
TITLE, NON-INFRINGEMENT AND FITNESS FOR PARTICULAR PURPOSE, USE, OR APPLICATION,
AND ALL OTHER OBLIGATIONS OR LIABILITIES ON THE PART OF LDK SOLAR. UNLESS SUCH
OTHER OBLIGATIONS OR LIABILITIES ARE EXPRESSLY AGREED TOO IN A WRITING SIGNED
AND APPROVED BY LDK SOLAR.

(b) Limitation of Liability

TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, LDK SOLAR SHALL HAVE NO
RESPONSIBILITY OR LIABILITY WHATSOEVER FOR DAMAGE OR INJURY TO PERSONS OR
PROPERTY, OR FOR OTHER LOSS OR INJURY, RESULTING FROM ANY CAUSE WHATSOEVER
ARISING OUT OF OR RELATED TO ANY MODULE, INCLUDING, WITHOUT LIMITATION, ANY
DEFECT IN ANY MODULE, OR FROM USE OR INSTALLATION OF ANY MODULE. TO THE MAXIMUM
EXTENT PERMITTED BY APPLICABLE LAW, UNDER NO CIRCUMSTANCES SHALL LDK SOLAR BE
LIABLE FOR INCIDENTAL, CONSEQUENTIAL OR SPECIAL DAMAGES, HOWSOEVER CAUSED AND
EVEN IF LDK SOLAR HAS BEEN ADVISED OF OR REASONABLY COULD HAVE FORESEEN SUCH
DAMAGES. LOSS OF USE, LOSS OF PROFITS, LOSS OF PRODUCTION AND LOSS OF REVENUES
ARE HEREBY SPECIFICALLY AND WITHOUT LIMITATION EXCLUDED. TO THE MAXIMUM EXTENT
PERMITTED BY APPLICABLE LAW, LDK SOLAR’S AGGREGATE LIABILITY, IF ANY, IN DAMAGES
OR OTHERWISE, SHALL NOT EXCEED THE AMOUNT PAID BY CUSTOMER FOR THE MODULE THAT
GAVE RISE TO THE WARRANTY CLAIM.

5. Warranty Claim Submission and Verification

If CUSTOMER believes it has a justified claim covered by, and wishes to seek a
remedy under, this LIMITED WARRANTY, CUSTOMER must submit written notification
directly to LDK SOLAR by mailing a registered letter to the address of LDK SOLAR
listed hereunder or by sending an email letter to the email account of LDK SOLAR
listed hereunder in which CUSTOMER describes the claim in reasonable detail.
Together with the notification, CUSTOMER must enclose the original invoice or
sales receipt (indicating, among other things, the SALES DATE and the model and

LDK Solar Co. Ltd / Limited Warranty for PV Modules

V1/EN/2011

 

20



--------------------------------------------------------------------------------

LOGO [g256565ex10_1pg021.jpg]

LDK

LIGHT OUR FUTURE

serial number of the MODULE(s)). Upon receipt, LDK SOLAR may in its sole and
absolute discretion seek further verification of CUSTOMER’S claim. The return of
any MODULES will not be accepted unless prior written authorization has been
given by LDK SOLAR and CUSTOMER has complied with the packaging and shipping
instructions provided by LDK SOLAR. Only if previously authorized in writing by
LDK SOLAR’s customer service department, LDK SOLAR shall reimburse CUSTOMER for
reasonable, customary and documented transportation charges by sea freight for
both the return of the MODULES and reshipment of any repaired or replaced
MODULES.

6. Severability

If a part, provision or clause of this LIMITED WARRANTY, or the application
thereof to any person or circumstance, is held invalid, void or unenforceable,
such holding shall not affect the validity or enforceability of any other part,
provision or clause of this LIMITED WARRANTY or its applicability to any other
person or circumstance, and to this end such other parts, provisions, clauses or
a applications of this LIMITED WARRANTY shall be treated as severable.

7. Technical Disputes

In case of any dispute between LDK SOLAR and CUSTOMER as to the validity of any
claim made under this LIMITED WARRANTY, a first-class international CBTL
test-institute selected by LDK SOLAR in its sole and absolute discretion (such
as Fraunhofer ISE in Freiburg/Germany, TUV Rheinland in Cologne/ Germany or
Arizona State University in Arizona/USA) shall be involved to judge the claim
finally. Any measurements will be conducted in accordance with IEC 61215 Ed2
standards. All fees and expenses associated with engaging such institute shall
be borne by the losing party.

8. Various

YOU MAY HAVE SPECIFIC LEGAL RIGHTS OUTSIDE THIS WARRANTY, AND YOU MAY ALSO HAVE
OTHER RIGHTS THAT VARY FROM JURISDICTION TO JURISDICTION. THIS LIMITED WARRANTY
DOES NOT AFFECT ANY ADDITIONAL RIGHTS YOU MAY HAVE UNDER LAWS OF MANDATORY
APPLICATION IN YOUR JURISDICTION. SOME JURISDICTIONS DO NOT ALLOW THE EXCLUSION
OR LIMITATION OF INCIDENTAL OR CONSEQUENTIAL DAMAGES, SO THE LIMITATIONS OR
EXCLUSIONS IN THIS LIMITED WARRANTY MAY NOT APPLY TO YOU. In the event LDK SOLAR
replaces any MODULE under this LIMITED WARRANTY, then (a) The replaced MODULE
shall become the property of LDK SOLAR and (b) LDK SOLAR has the right to
deliver a replacement MODULE of a different type (e.g., in size, color, shape
and/or power) than the replaced MODULE if LDK SOLAR has discontinued producing
the replaced MODULE at the time of the claim.

9. Warranty Transfer

This LIMITED WARRANTY is transferable to any subsequent owner of a MODULE solely
in circumstances in which that MODULE remains installed in its original
location. Any transferee is subject to all exclusions, limitations and
conditions set forth herein.

10. Force Majeure

LDK SOLAR shall not be responsible or liable in any way to CUSTOMER or any
third-party for any non-performance or delay in performance of any terms and
conditions of sale, including this LIMITED WARRANTY, due to Acts of God, war,
riots, strikes, warlike conditions, plague or other epidemics, fire, flood, or
any other similar cause or circumstance beyond the reasonable control of LDK
SOLAR. In such cases, performance by LDK SOLAR of this LIMITED WARRANTY shall be
suspended without liability for the period of delay reasonably attributable to
such causes.

LDK Solar Co. Ltd / Limited Warranty for PV Modules V1/EN/2011

 

21



--------------------------------------------------------------------------------

LOGO [g256565ex10_1pg022.jpg]

LDK

LIGHT OUR FUTURE

Definitions:

As used in Section 2 of this LIMITED WARRANTY, the term “PEAK POWER AT STC”
means the power in Watt peak that a MODULE generates in its Maximum Power Point.
“STC” stands for Standard Test Conditions, meaning: (a) light spectrum of AM
1.5, (b) an irradiation of 1000 W per m2 and (c) a cell temperature of 25 degree
centigrade at right angle irradiation. The measurements are carried out in
accordance with IEC 61215 as tested at the connectors or junction box terminals
- as applicable - per calibration and testing standards of LD DK SOLAR valid at
the date of manufacture of the PV-modules.

The term “minimum PEAK POWER AT STC” refers to the warranted minimum PEAK POWER
AT STC of the MODULE within a given period according to this Limited Warranty,
meaning the power in Watt peak that a MODULE generates in its Maximum Power
Point, less the percentage of power tolerance stated in the a applicable product
information sheet for the MODULE.

Contact Information:

LDK Solar Customer Service

LDK Solar Co. Ltd Address:

No. 998 Torch Boulevard,

NanchangCity, Jiangxi Province, China

Tel: +86 791 810 8260

Email: module.service@ldkenergy.com.cn

Web Site: www.ldksolar.com

 

22